PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
6United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/250,188
Filing Date: 10 Apr 2014
Appellant(s): Lahr et al.



__________________
P.G. Scott Born
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Beginning on page 6 of Brief, Appellant argues that, regarding independent claim 1 (similar arguments are made with respect to independent claim 7 (see bottom page 10 of Brief):

(1) the prior arts of Sandoval, Evans, Albornoz and Gilley fail to disclose or suggest the features claimed and/or
(2) a person of ordinary skill in the art would not be motivated to combine said prior art references and/or
(3) the combination of said prior art references is an exercise of impermissible hindsight.

Regarding item (1), Appellant argues that Albornoz fails to teach:
	
receiving a set of data from a plurality of a predetermined number of annotators,
the data set defining a respective qualification level of a set of qualification levels of each said annotator,
each said qualification level of the set of qualification levels being higher or lower than another qualification level of the set of qualification levels,
at least one of said annotators being trained to at least one of said qualification levels; and



Specifically, that Albornoz fails to teach:

each said qualification level of the set of qualification levels being higher or lower than another qualification level of the set of qualification levels,

because Albornoz’s teachings of a resume evaluator, an interviewer, and a hiring manager as being of different roles does not necessarily mean that any one of such roles is associated with a qualification level that is higher or lower than a qualification level associated with another such role.

The Examiner respectfully disagrees with Appellant:

Albornoz describes a document (e.g. text or image, see Albornoz at [0046], a resume for a job candidate) annotation workflow that involves several “users”. Each “user” may have an assigned role or privilege (see Albornoz at [0055]) that dictates what the specific “user” can view and/or annotate based on their assigned role or privileges.
In the embodiment described beginning at page 5, paragraph [0055] and Figures 4-8, Albornoz describes/illustrates user interface screens of a collaboration between multiple users, where the “task” to be carried out by the Annotation Workflow system is the evaluation of a candidate for a job opening. The embodiment teaches “users” in the collaboration include (1) a resume evaluator; (2) an interviewer; and (3) a hiring manager.
Each of these “users” clearly have different roles in the company implied by the embodiment, and as indicated by their job titles, and the descriptions of tasks that are performed by each “user” and what portions of the document, here a resume, they are authorized, by privileges set for each of the roles, to annotate or even view.
The job titles along with the roles and privileges assigned to each “user” in the collaboration teaches, or at least strongly suggests that the “users” in this embodiment have different levels of qualification, where the qualification level of a hiring manager is higher than the qualification level of a resume evaluator; or the qualification level of a resume evaluator is lower than the qualification level of the hiring manager.

Further regarding item (1), Appellant argues, with respect to the prior art of Evans, that Evans fails to teach Appellant’s limitation:

annotating the at least one portion of the transcoded media with the plurality of annotators, each annotation applied to the at least one portion being of a set of different annotation levels, each annotation type corresponding to a respective different image of the content, each said annotator applying an annotation of the set of annotation levels corresponding to the qualification level of each said annotator, each respective different image of the content being commented upon by a single one of the plurality of annotators according to the respective qualification level of each said annotator.

Specifically, that Evans fails to teach:

each respective different image of the content being commented upon by a single one of the plurality of annotators according to the respective qualification level of each said annotator

because Evans does not teach that individual credentials are of a different respective level for each such reviewer.

The Examiner respectfully disagrees with Appellant.

In an embodiment (e.g. see Figs. 8-12), Evans teaches a content review and distribution system that includes a number of Authors/Reviewers 100-1 to 100-N. The Authors/Reviewers 100-1 to 100-N are described as persons that both submit content to the central review and distribution server 92 for review and potentially distribution and agree to review content submitted by other persons (see col. 11, lines 20-24). Thus, the Authors/Reviewers 100-1 to 100-N can two roles: (1) Author, and (2) Reviewer.
The system of Evans is similar to a conventional peer-review process that one would encounter, for example, in reviewing professional papers for a Journal.
In such a system, author(s) are typically selected to review/critique paper(s) submitted by another author prior to the paper(s) being published by the Journal. Typically, reviewer(s) are selected based on some criteria such as credentials, familiarity with the subject matter of the author’s submitted paper, education, background, tenure, etc.
In Evans, each author/reviewer has information about themselves stored in a profiles database 104 and a content database 106. The profiles database 104 includes credentials of each author/reviewer that are used by the content and distribution server 92 to select reviewer(s) for a given submitted content (see col. 11, lines 30-43). Depending on the subject matter of the submitted content, the system selects reviewers according to their credentials. Typically in such a system as recited in the instant invention and a conventional peer-review system, reviewers are selected based on their familiarity with the subject matter associated with the submitted content and the credentials of individual reviewers may vary.

Further regarding item (1) (see page 7 of Brief), Appellant argues that Evans fails to teach

Respective different images specifically referencing col. 14, lines 46-58 of Evans.
Appellant states that “none of these items at all qualify as “images” associated with content as is contemplated by the limitations of claim 1; rather, such items are merely “qualities” of the subject content”

	The Examiner respectfully disagrees with Appellant.

The term “images” cited in the claim language are the subject of annotations. The term appears to refer to either still image(s), frame(s) in a sequence of image(s), video frame(s).
	Evans teaches that content submitted for review may be any type of digital content such as, for example, videos, images, audio files, literature, or the likes; generically referred to by Evans as “digital assets” (see col. 11, lines 46-51). Such “digital assets” are the subject for review by the authors/reviewers.

Regarding item (2), Appellant argues, with respect to the combination of prior arts of Sandoval, Evans, Albornoz and Gilley, that the Examiner failed to provide a sufficient motivation to combine.

	The Examiner respectfully disagrees.
	The prior art of Sandoval is an article describing this invention, as a whole, as well as providing some key features which are also recited in the claims.
	The prior art of Evans is related to the review of content (e.g. media) submitted by an author and reviewed by selected reviewers; the reviewers selected based at least on credentials associated with each reviewer. Each reviewer provides annotations to the content under review in terms of at least comments or feedback to the author.
	The prior art of Albornoz describes a collaborative annotation widget that allows multiple users at different levels to review and annotate content depending on their level.
	The prior art of Gilley describes processes associated with video editing including importing video, transcoding video, annotating video, a providing an end product of video.
	All of these prior arts are related to aspects of processing video or media.
	Their combination provides a product teaching all of the features recited in the independent claims.

Regarding item (3), Appellant argues, with respect to the combination of prior arts of Sandoval, Evans, Albornoz and Gilley, that the Examiner used impermissible hindsight.

	The Examiner respectfully disagrees.
	The prior arts were selected based on their individual teachings that are similar if not identical to the instant invention, which the Examiner believes reasonably describes the instant invention. There is no hindsight.








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James H. Blackwell/
06/01/2022


Conferees:

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177     

                                                                                                                                                                                                   /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2010